SHARAY FREEMAN v. A BETTER WAY
              WHOLESALE AUTOS, INC.
                    (AC 38503)
               DiPentima, C. J., and Prescott and Mullins, Js.

                                   Syllabus

The plaintiff sought to recover damages for violation of the Connecticut
    Unfair Trade Practices Act (CUTPA) (§ 42-110a et seq.) and fraudulent
    misrepresentation. The plaintiff alleged, inter alia, that the defendant
    automobile dealership refused to return a deposit she had paid after
    she had attempted to purchase a motor vehicle from the defendant. The
    listed sales price for the vehicle was $10,995, and upon test driving the
    vehicle, the plaintiff signed a purchase order that set forth the purchase
    price and other costs and expenses, including an initial deposit of $2500.
    The plaintiff was told that her deposit would be returned if the defendant
    could not secure financing for her purchase. The plaintiff used an online
    loan calculator that estimated that her financing payments for the vehicle
    would be approximately $320 per month for forty-two months, and
    thereafter she paid the deposit. A few days later, the plaintiff was
    informed by the defendant that her monthly payment would be more
    than $500, more than what she could afford. The defendant’s loan officer
    stated that because of the plaintiff’s credit history, the lending bank had
    set a higher interest rate than what was permitted by law, and the
    defendant had to buy down the loan to bring it within legal limits. The
    plaintiff was also informed that the bank was requiring her to take out
    gap insurance and a service contract for the vehicle. After the plaintiff
    told the loan officer that she could not afford those payments, the loan
    officer calculated a new monthly rate of $447 per month, with other
    service-related fees included, which was still too expensive for the
    plaintiff. When the plaintiff asked for a return of her deposit, the defen-
    dant told her it was nonrefundable, but could be applied to a different
    vehicle for purchase. Thereafter, the plaintiff returned to the dealership
    and spoke with the defendant’s finance director, who informed the
    plaintiff that he had secured new financing terms and proposed monthly
    payments of $334.40 for forty-eight months, six months longer than the
    original term. The plaintiff declined those terms, again requested a refund
    of her deposit, and when the defendant refused, the plaintiff was unable
    to purchase another vehicle for about one year while she saved money
    for another deposit. Following a trial, the court rendered judgment for
    the plaintiff on both counts of her complaint, awarding her $2500 in
    compensatory damages and $7500 in punitive damages. The court also
    ruled that the plaintiff was entitled to attorney’s fees, but set a future
    hearing to determine the amount. From the trial court’s judgment, the
    defendant appealed to this court, claiming that the trial court erred, as
    a matter of law, in concluding that the defendant violated CUTPA and
    committed fraudulent misrepresentation by not disclosing certain mate-
    rial facts, and by awarding the plaintiff punitive damages and attorney’s
    fees. Following the filing of the appeal, the trial court awarded the
    plaintiff $26,101.50 in attorney’s fees, but the defendant did not amend
    its appeal to challenge that award. Held:
1. The portion of the defendant’s appeal challenging the trial court’s award
    of attorney’s fees was dismissed: it is well settled that an appellate court
    lacks jurisdiction to review an award of attorney’s fees until the trial
    court actually determines the amount of those fees, and the trial court
    here having issued a postjudgment award of attorney’s fees following
    the defendant’s initiation of its appeal, and the defendant having failed
    to amend its appeal once that award was issued, this court did not
    have subject matter jurisdiction over the defendant’s claim because the
    specific amount of attorney’s fees was not properly before the court.
2. The trial court properly applied the law to the facts in the case and
    found that the defendant violated CUTPA: the evidence in the record
    demonstrated that the defendant violated the public policies behind the
    federal Truth in Lending Act (15 U.S.C. § 1601 et seq.) and the relevant
    regulation (§ 42-110b-28 [b] [1]) of state agencies by failing to disclose
    the financing terms to the plaintiff before requiring that she place her
    deposit, and that the defendant’s conduct was unethical because it
    only offered the plaintiff financing deals that either included unwanted
    products and services, a higher sales price, or both, and provided a
    misleading assurance regarding the refund of the plaintiff’s deposit to
    induce the plaintiff to pay the deposit; furthermore, the record also
    supported the determination that the plaintiff suffered an ascertainable
    loss of her $2500 deposit, as having a dealership credit was not the
    equivalent of having full use of the money.
3. The trial court did not abuse its discretion in awarding the plaintiff punitive
    damages after finding that the defendant acted in reckless disregard of
    the plaintiff’s rights and that it did so in order to augment its profit, as
    those findings were fully supported by the record; the defendant never
    presented a financing package to the plaintiff that contained only the
    items that she had agreed to purchase at the price she had agreed to pay.
4. The trial court properly determined that the defendant committed fraud
    by nondisclosure of material facts: there was ample evidence that the
    defendant perpetrated a fraud against the plaintiff by failing to disclose
    material facts regarding the financing of the vehicle and the plaintiff’s
    deposit, as the refundability of the plaintiff’s deposit and how it tied
    into the terms of the financing and the levying of extra costs to recoup
    the defendant’s buy down were never disclosed to the plaintiff and the
    defendant misled the plaintiff into paying the deposit.
             Argued March 28—officially released July 18, 2017

    (Appeal from Superior Court, judicial district of
               Hartford, Huddleston, J.)
                              Procedural History

   Action to recover damages for, inter alia, violation
of the Connecticut Unfair Trade Practices Act, and for
other relief, brought to the Superior Court in the judicial
district of Hartford, where the defendant was defaulted
for failure to comply with a court order; thereafter, the
court, Huddleston, J., granted the defendant’s motion
to open the judgment; subsequently, the matter was
tried to the court; judgment for the plaintiff; thereafter,
the court denied the defendant’s motion to reargue, and
the defendant appealed to this court; subsequently, the
court granted in part the plaintiff’s motion for attorney’s
fees and costs. Dismissed in part; affirmed in part.
   Kenneth A. Votre, for the appellant (defendant).
  Richard F. Wareing, with whom was Daniel S. Blinn,
for the appellee (plaintiff).
                         Opinion

  MULLINS, J. The defendant, A Better Way Wholesale
Autos, Inc., appeals from the judgment of the trial court
rendered in favor of the plaintiff, Sharay Freeman, on
her complaint. On appeal, the defendant claims that the
court erred, as a matter of law, in concluding that (1)
the defendant violated the Connecticut Unfair Trade
Practices Act, General Statutes § 42-110a et seq.
(CUTPA), (2) an award of punitive damages was appro-
priate, (3) the defendant committed fraudulent misrep-
resentation by nondisclosure of material facts, and (4)
an award of attorney’s fees to the plaintiff was appro-
priate. We dismiss for lack of a final judgment that
portion of the appeal contesting the award of attorney’s
fees1 and otherwise affirm the judgment of the trial
court.
   The parties stipulated to the following facts before
the trial court. ‘‘The defendant is a Connecticut corpora-
tion that operates a motor vehicle dealership in Nauga-
tuck [(dealership)] . . . . It advertised a 2007 Honda
Odyssey EX-L [(vehicle)] for sale at a price of $10,995.
The plaintiff paid a $2500 deposit for the vehicle on
February 18, 2013. She submitted a credit application
to obtain financing for the vehicle. The defendant for-
warded the plaintiff’s credit application to two financing
companies, American Credit and United Consumer
Finance. The plaintiff did not agree to the terms offered
to her and did not purchase the vehicle. Before bringing
this action, the plaintiff requested a refund of her
deposit, but the defendant refused to return it.’’
   In addition to the parties’ stipulation, the court also
found the following relevant facts. The plaintiff was in
need of reliable transportation to get to work and to
transport her children. When she saw the defendant’s
advertisement for the vehicle, it was priced approxi-
mately two thousand dollars less than other comparable
vehicles. She telephoned the dealership to make sure
the vehicle still was available. Upon finding that it was
available, she rented a car to drive from Manchester to
Naugatuck in order to test drive the vehicle.
  When she arrived at the dealership in Naugatuck, the
plaintiff met with Alex Pierre, a salesman, and inquired
as to what costs she would incur in addition to the
price of the vehicle if she were to purchase it. Pierre
told her that she would have to pay a conveyance fee,
registration, sales tax, and finance charges for the vehi-
cle. Pierre also told the plaintiff that she would have
to put down a deposit of $2500 to initiate the credit
approval process. He also told her that the deposit
would be refundable if the credit application was not
approved; otherwise, the deposit would be nonre-
fundable.
  On February 16, 2013, the plaintiff signed a retail
purchase order (purchase order) for the vehicle. The
purchase order set forth a cash purchase price for the
vehicle of $10,995, a VIN etch service fee of $198, a
dealer conveyance fee of $598, sales tax of 6.35 percent,
an unspecified amount for registration of the vehicle,
which the plaintiff reasonably expected to be under
$150, and the plaintiff’s deposit of $2500. The order did
not show any financing information or other charges.
The plaintiff placed her initials near each of the listed
fees. Just under the area that showed the plaintiff’s
deposit was the statement, ‘‘NO REFUND OF
DEPOSIT.’’ Notwithstanding that statement, Pierre told
the plaintiff that her deposit would be returned if the
defendant could not secure financing for the plaintiff’s
purchase of the vehicle.2 The plaintiff, however, did not
put down her deposit at that time.
   After leaving the dealership, the plaintiff used an
online loan calculator to determine the amount of her
monthly payments over a forty-two month term. Taking
the purchase price of $10,995, and adding the additional
fees and costs as set forth on the purchase order, and
then subtracting the required $2500 deposit, the plaintiff
determined that her monthly payments would be
approximately $320 per month, assuming the maximum
possible interest rate of 19 percent; see General Statutes
§ 36a-772.3 She believed she could afford a monthly
payment in this amount.4
   On February 18, 2013, the plaintiff returned to the
dealership and paid the $2500 deposit. Pierre told the
plaintiff that the dealership would process her applica-
tion and let her know whether she was approved, which
he did a few days later. Pierre told the plaintiff to bring
in her W-2 form and an insurance card for the new
vehicle. The plaintiff obtained insurance, and brought
a copy of her W-2 form and her insurance card to the
defendant. Because the plaintiff recently had received
an increase in her income, which was not reflected on
her W-2 form, her credit approval was delayed until she
could obtain additional documentation.
  On February 23, 2013, the plaintiff traveled back to
the dealership, where she met with Rob Italiano, a loan
officer, who asked her to sign papers. The plaintiff
asked Italiano how much her monthly payment would
be, and he told her that it would be more than $500.
The plaintiff was shocked that the cost was so much
higher than her calculations and much higher than she
could afford. Italiano told her that because of her credit
problems, the bank had set her interest rate at 26 per-
cent, and, because Connecticut law does not permit a
rate higher than 19 percent, the defendant had to buy
down the loan to get it within the legal limits. He also
told her that the bank was requiring her to take out
gap insurance and a service contract for the vehicle.
The plaintiff told Italiano that she could not afford
those payments.
  Italiano then came back with a new monthly rate of
$447. He used two different methods to calculate that
payment. One listed the sales price as $10,995, but added
other service related contracts amounting to $3163. The
other listed a sales price of $12,441.58, with stated sales
tax of $949.58, and various service related contracts
amounting to $2864. Each of these proposals required
the plaintiff to pay approximately $21,292.90 over the
forty-two month life of the loan, and was thousands of
dollars more than she would have paid under her own
calculations. Furthermore, the plaintiff did not want
the service contracts, lifetime oil changes, or the tire
and wheel service, each of which would have required
her to drive from Manchester to Naugatuck for service.
Accordingly, she asked for the return of her deposit.
Pierre told her that the deposit was nonrefundable,
but that it could be applied to a different vehicle. The
plaintiff left the dealership without signing the sales
agreement.
   On March 3, 2013, the plaintiff returned to the dealer-
ship and spoke with John Albano, its finance director.
Albano told the plaintiff that he had been able to secure
financing within the range of the monthly payment that
the plaintiff originally had sought. Albano proposed a
payment arrangement of $334.40 for forty-eight
months,5 which was six months longer than the original
financing, and which substantially increased the total
cost to the plaintiff.6 The plaintiff refused those terms,
and, again, requested that the defendant refund her
deposit. The defendant refused. As a result, the plaintiff
was unable to purchase another vehicle for approxi-
mately one year, while she saved money for another
deposit.7
   In her complaint, the plaintiff alleged a violation of
CUTPA and fraudulent misrepresentation. The defen-
dant filed an answer to the complaint, and it set forth
six special defenses, namely, that (1) the defendant did
not violate the federal Truth in Lending Act 15 U.S.C.
§ 1601 et seq. (TILA);8 (2) the defendant complied with
all federal laws and maintained procedures and training
reasonably adapted to avoid violation of TILA, and
therefore, the plaintiff’s claims were barred; (3) the
defendant’s actions fell outside its primary trade or
business of selling automobiles, and therefore CUTPA
was inapplicable; (4) the plaintiff’s action was barred
by the doctrine of unclean hands; (5) the defendant
was not required by TILA to make any disclosures
because the parties never closed the deal; and (6) the
plaintiff’s claims were precluded by the terms of the
agreement to purchase the vehicle. The plaintiff denied
each of the special defenses.
   On November 20, 2014, the case was tried before the
court, Huddleston, J. On April 1, 2015, the court issued
a thorough memorandum of decision in which it found
in favor of the plaintiff on both counts of her complaint,
and it rendered judgment in the amount of $10,000,
consisting of $2500 in compensatory damages and $7500
in punitive damages. Additionally, the court awarded
prejudgment and postjudgment interest and costs. The
court also ruled that the plaintiff was entitled to attor-
ney’s fees pursuant to CUTPA and that a hearing would
be held to determine those fees in accordance with
Practice Book § 11-21.
   Thereafter, the defendant filed a motion for reconsid-
eration of the trial court’s decision, which the court
denied. On October 30, 2015, the defendant filed the
present appeal. Subsequently, on March 18, 2016, the
court awarded the plaintiff $26,101.50 in attorney’s fees.
The defendant did not amend its appeal to challenge
that award. See footnote 1 of this opinion.
                             I
   The defendant claims that the court erred, ‘‘as a mat-
ter of law,’’ in concluding that the defendant violated
CUTPA. Specifically, it argues that the plaintiff failed
to allege a ‘‘particular violation of a specific statute,
regulation, or other law,’’9 and that the one applicable
statute, General Statutes § 14-62,10 ‘‘was fully complied
with by the [defendant]’’ because the purchase order
provided, ‘‘in writing, that the deposit was not refund-
able . . . .’’ Furthermore, the defendant argues, the
plaintiff failed to establish that she suffered an ascer-
tainable loss. The plaintiff argues that the court properly
found a violation of CUTPA because the defendant’s
conduct violated public policy, it was ‘‘immoral, unethi-
cal, oppressive, and/or unscrupulous,’’ it caused injury
to consumers, and it caused the plaintiff to suffer an
ascertainable loss in the form of her $2500 deposit. We
agree with the plaintiff.
   ‘‘[Section] 42-110b (a) provides that [n]o person shall
engage in unfair methods of competition and unfair or
deceptive acts or practices in the conduct of any trade
or commerce. . . . [I]n determining whether a practice
violates CUTPA we have adopted the criteria [formerly]
set out in the cigarette rule by the [F]ederal [T]rade
[C]ommission for determining when a practice is unfair:
(1) [w]hether the practice, without necessarily having
been previously considered unlawful, offends public
policy as it has been established by statutes, the com-
mon law, or otherwise—in other words, it is within at
least the penumbra of some common law, statutory, or
other established concept of unfairness; (2) whether it
is immoral, unethical, oppressive, or unscrupulous; (3)
whether it causes substantial injury to consumers,
[competitors or other businesspersons]. . . . All three
criteria do not need to be satisfied to support a finding
of unfairness. . . . In order to enforce this prohibition,
CUTPA provides a private cause of action to [a]ny per-
son who suffers any ascertainable loss of money . . .
as a result of the use or employment of a [prohibited]
method, act or practice . . . . Because CUTPA is a
self-avowed remedial measure, General Statutes § 42-
110b (d), it is construed liberally in an effort to effectu-
ate its public policy goals. . . .
   ‘‘Moreover, [w]hether a practice is unfair and thus
violates CUTPA is an issue of fact, to which we must
afford our traditional deference.’’ (Citations omitted;
internal quotation marks omitted.) Landmark Invest-
ment Group, LLC v. CALCO Construction & Develop-
ment Co., 318 Conn. 847, 880–81, 124 A.3d 847 (2015).
‘‘[When] the factual basis of the court’s decision is chal-
lenged we must determine whether the facts set out
in the memorandum of decision are supported by the
evidence or whether, in light of the evidence and the
pleadings in the whole record, those facts are clearly
erroneous.’’ (Internal quotation marks omitted.) Centi-
mark Corp. v. Village Manor Associates Ltd. Partner-
ship, 113 Conn. App. 509, 523, 967 A.2d 550, cert. denied,
292 Conn. 907, 973 A.2d 103 (2009). If an appellant
‘‘challenges the court’s interpretation of CUTPA, [how-
ever,] our review is plenary.’’ System Pros, Inc. v. Kas-
ica, 166 Conn. App. 732, 764, 145 A.3d 241 (2016).
   In the present case, the court thoroughly analyzed
§ 42-110b11 and carefully applied its factual findings to
its analysis. Specifically, the court found that the defen-
dant engaged in the following deceptive conduct: ‘‘The
defendant expressly represented the cost of the vehicle
would be $10,995, that there would be additional costs
for sales tax, conveyance fees, a VIN etch fee, registra-
tion, and unspecified finance charges, and that the plain-
tiff’s deposit would be returned if financing could not
be obtained. These representations implied that there
would be no other mandatory charges and that a legal
rate of interest would be charged. These representa-
tions were made for the purpose of inducing the plaintiff
to pay a substantial cash deposit. The plaintiff reason-
ably interpreted the defendant’s representations to
mean that her deposit would be refunded if financing
could not be obtained for the vehicle at a legal rate of
interest for the advertised price and only those addi-
tional charges that had been disclosed. The defendant
failed to explain that the deposit would be nonrefund-
able if the defendant offered any financing on any terms,
including terms that required the plaintiff to purchase
services she did not want or to pay a price greater than
the advertised price. This omission was material and
induced the plaintiff to make a $2500 deposit. The defen-
dant’s conduct was deceptive and violated CUTPA.’’
(Footnote omitted.)
   The court next analyzed each of the three criteria
set out by the cigarette rule and determined that the
defendant violated each of them in one or more ways.
As to the first criterion, the court found in relevant part:
‘‘[T]he defendant violated established public policy in
several ways, each of which independently is sufficient
to satisfy the first prong of the cigarette rule. First, the
public policy established by federal and state truth in
lending laws requires adequate disclosure of financing
terms so that a consumer can make an informed eco-
nomic choice before committing to a proposed transac-
tion. The defendant’s failure to disclose financing terms
before requiring a substantial nonrefundable deposit
violates the public policy of fair disclosure reflected in
the truth in lending laws. . . .
   ‘‘[T]he defendant [also] violated § 42-110b-28 (b) (1)
of the [R]egulations of [Connecticut State Agencies,
promulgated by] the Department of Consumer Protec-
tion. That section provides: ‘(1) It shall be an unfair or
deceptive act or practice for a new car dealer or used
car dealer to fail to sell or lease, or refuse to sell or
lease, a motor vehicle in accordance with any terms or
conditions which the dealer has advertised, including,
but not limited to, the advertised price.’ The defendant
never made the vehicle available to the plaintiff on
the terms upon which she agreed to purchase it. The
purchase order that she signed reflected the advertised
sale price of $10,995, a VIN etch service fee of $198, a
dealer conveyance fee of $598, sales tax of 6.35 percent,
and an undisclosed registration fee that the plaintiff
reasonably believed would be less than $150. . . . She
was never offered financing for a transaction including
those terms and only those terms. The installment con-
tracts offered to her at a monthly payment rate of
$447.45 included extra products and services that she
had not agreed to purchase . . . and an increased price
of $12,441.58 . . . . The installment contract offered
to her at a monthly rate she could afford reflected a sales
price of $12,500. . . . The defendant was unwilling to
sell her the vehicle at the advertised price of $10,995
with no extras because it would lose money on the deal
if it did so.’’12 (Citations omitted; emphasis added.)
   The defendant contends that it did not violate TILA
and that the court erred in finding that it violated § 42-
110b-28 (b) (1) of the regulations. The defendant argues
that (1) the plaintiff never alleged that the defendant’s
actions violated TILA, and (2) the regulation applies
only to ‘‘the sale of the vehicle as advertised,’’ and it
‘‘never refused to sell the vehicle to [the] plaintiff at
the advertised price of $10,995.’’ (Emphasis in original.)
We disagree with both contentions.
  Firstly, the court found that the defendant violated
the public policy behind TILA, as had been argued by
the plaintiff before the trial court; it did not find that
the defendant violated TILA itself. The defendant also
had set forth, inter alia, special defenses in which it
claimed that it had complied with TILA. That issue,
then, clearly was before the trial court and both parties
had an opportunity to address it fully. In concluding
that the defendant violated the public policy behind
TILA, the court found that the defendant failed to dis-
close the financing terms to the plaintiff before requir-
ing that she put down a $2500 deposit on a vehicle.
This fact is beyond dispute. We agree with the court
that this action violated the public policy behind TILA.
See Landmark Investment Group, LLC v. CALCO Con-
struction & Development Co., supra, 318 Conn. 880 (in
assessing CUTPA violation, court must consider
whether practice ‘‘offends public policy as it has been
established by statutes, the common law, or other-
wise—in other words, it is within at least the penumbra
of some common law, statutory, or other established
concept of unfairness’’).
  As to the defendant’s contention that the court
improperly concluded that it violated § 42-110b-28 (b)
(1) of the regulations, we disagree. Section 42-110b-28
(b) (1) specifically prohibits a used car dealer from
refusing to sell a vehicle in accordance with the terms
or conditions that have been advertised, including, but
not limited to, the advertised price. In this case, it is
undisputed and the court expressly found that the
defendant advertised the vehicle for sale at a price of
$10,995. The terms disclosed to the plaintiff on the
purchase order included this cash purchase price, a
VIN etch service fee of $198, a dealer conveyance fee
of $598, sales tax of 6.35 percent, and an undisclosed
registration fee that the plaintiff reasonably believed
would be less than $150. Despite the foregoing, how-
ever, the defendant then refused to sell the vehicle to
the plaintiff on those terms, but, instead, required that
she either pay more for the vehicle or buy additional
service type contracts that she did not want.13 We con-
clude that the court properly found that this conduct
violated § 42-110b-28 (b) (1).
   The court next applied its factual findings to the
second criterion of the cigarette rule, namely, whether
the conduct of the defendant was immoral, unethical,
oppressive, or unscrupulous. The court specifically
found that the defendant’s conduct was unethical:
‘‘[T]he defendant . . . offered [the plaintiff] only
[financing] deals that either included unwanted prod-
ucts and services or a higher sales price or both. The
defendant also provided a misleading assurance regard-
ing the availability of a refund of the deposit to induce
the plaintiff to pay the deposit. Its conduct in so doing
was unethical.’’
  The defendant contends that its action in helping
the plaintiff to lower ‘‘her monthly financing payment
cannot be found to be immoral, unethical, oppressive,
or unscrupulous.’’ We disagree, and conclude that the
record, as set forth previously in this opinion, supports
the court’s conclusion that the defendant’s conduct
was unethical.
  Next, the court analyzed the third criterion of the
cigarette rule by considering whether the defendant’s
conduct was injurious to consumers and competitors,
and it found: ‘‘The defendant’s advertised price of
$10,995 for the vehicle was [approximately] $2000 lower
than prices for similar vehicles advertised by other deal-
ers. This low price was intended to draw in customers,
like the plaintiff, who are searching for affordable trans-
portation. [Approximately] 30 percent of the customers
shopping at the defendant’s dealership have credit prob-
lems that require the defendant to turn to subprime
lenders to arrange discount financing. Such financing
requires the defendant to pay an ‘acquisition fee’ that
it cannot charge back to the customer because doing
so would raise the interest rate above the maximum of
19 percent allowed by law for used vehicles that are
more than two years old. To make money on such a
deal, the defendant must tack on extras, such as the
tire and wheel service or lifetime oil changes, on which
the dealership makes a profit. By requiring a deposit
that it will not refund if it can obtain any type of financ-
ing, the defendant forces customers either to buy cars
under terms they did not previously accept or to forfeit
their deposits. The plaintiff . . . was harmed by this
practice because, without the refund of her deposit,
she was unable to purchase a different car for the year
it took her to save enough money for a down payment.
   ‘‘The defendant’s conduct also harmed competitors.
It advertised a low price for the vehicle, took the money
the plaintiff had available for a down payment, and
then forced her to choose between accepting previously
undisclosed terms that added thousands of dollars to
the total price or forfeiting her deposit. With either
choice, the plaintiff’s business was unavailable to com-
peting dealerships that more accurately disclosed the
cost of the vehicle before extracting a significant finan-
cial commitment.’’ The defendant sets forth no argu-
ment in its brief, save for a few sentences and no
analysis in a footnote set forth in its statement of facts,
challenging the court’s findings on this third criterion.
Accordingly, we conclude that it is uncontested.
  As to whether the plaintiff proved that she suffered
an ascertainable loss, the court found: ‘‘The plaintiff
has proved by a preponderance of the evidence that
she sustained an ascertainable loss. The fact that the
deposit theoretically remains available to her as a store
credit does not make the money freely available to
her. The plaintiff testified that when she searched the
defendant’s lot for an alternative vehicle, the only one
that was suitable for her needs within her price range
was a Saturn. When she inquired about it, she was told
that it had been sold earlier in the day. Without the
refund of her deposit, she was unable to purchase
another car for a year because it took her that long to
save up the money for a down payment.’’
  In regards to this determination by the court, the
defendant argues that the plaintiff’s deposit remains
with the defendant and that she may use it for another
vehicle; therefore, it contends, the plaintiff has suffered
no ascertainable loss. We disagree.
   Our Supreme Court has explained that, under § 42-
110g (a) of CUTPA, the term ‘‘ascertainable loss,’’
‘‘do[es] not require a plaintiff to prove a specific amount
of actual damages in order to make out a prima facie
case.’’ Hinchliffe v. American Motors Corp., 184 Conn.
607, 612–13, 440 A.2d 810 (1981). The court further
explained: ‘‘[T]he inclusion of the word ‘ascertainable’
to modify the word ‘loss’ indicates that plaintiffs are
not required to prove actual damages of a specific dollar
amount. ‘Ascertainable’ means ‘capable of being discov-
ered, observed or established.’ . . . ‘Loss’ has been
held synonymous with deprivation, detriment and
injury. . . . It is a generic and relative term. . . .
‘Damage,’ on the other hand, is only a species of loss.
. . . The term ‘loss’ necessarily encompasses a broader
meaning than the term ‘damage.’ . . . Whenever a con-
sumer has received something other than what he bar-
gained for, he has suffered a loss of money or property.
That loss is ascertainable if it is measurable even though
the precise amount of the loss is not known.’’ (Citations
omitted.) Id., 613–14.
  Clearly, having lost the use of her $2500, the plaintiff
suffered an ascertainable loss. The fact that she may
have a credit, with a dealership with which she no
longer wants to do business, that can be used to pur-
chase a vehicle she does not want, is not the equivalent
of having full use of the money. We conclude that the
court properly found that the plaintiff had suffered an
ascertainable loss.
  After reviewing the record and the court’s findings,
which are fully supported by the record, we conclude
that the court properly applied the law to the facts in
this case, and that it properly found that the defendant
violated CUTPA.
                            II
   The defendant next claims that the court erred, ‘‘as
a matter of law,’’ in awarding punitive damages to the
plaintiff. It argues: ‘‘[The defendant] did not require the
plaintiff to purchase any additional add-ons or extras
that she did not wish to purchase and removed all such
add-ons when requested. Therefore, the evidence did
not show that [the defendant] recklessly disregarded
the rights of others because the [defendant] removed
all add-ons as requested by the [plaintiff]. The legal
conclusion of the trial court is in error.’’ (Footnote
omitted.) We disagree.
   ‘‘A court may exercise its discretion to award punitive
damages to a party who has suffered any ascertainable
loss pursuant to CUTPA. See General Statutes § 42-110g
(a). In order to award punitive or exemplary damages,
evidence must reveal a reckless indifference to the
rights of others or an intentional and wanton violation
of those rights. . . . Accordingly, when the trial court
finds that the defendant has acted recklessly, [a]ward-
ing punitive damages and attorney’s fees under CUTPA
is discretionary . . . and the exercise of such discre-
tion will not ordinarily be interfered with on appeal
unless the abuse is manifest or injustice appears to
have been done. . . . Further, [i]t is not an abuse of
discretion to award punitive damages based on a multi-
ple of actual damages.’’ (Citations omitted; internal quo-
tation marks omitted.) Votto v. American Car Rental,
Inc., 273 Conn. 478, 485–86, 871 A.2d 981 (2005).
   In this case, the court found that ‘‘the defendant’s
conduct was done with a reckless disregard for the
rights of others and that an award of punitive damages
is warranted. The defendant’s agent admitted that some
30 percent of the defendant’s customers have credit
problems that require the defendant to find subprime
lenders who will not finance the full value of the loan,
but rather require the dealer to pay an acquisition fee
that cannot be passed on to the customer because doing
so would raise the interest rate above the percentage
allowed by law. The defendant will lose money on such
deals if it cannot sell extras on which it makes a profit.
The extras are not offered by the sales agents who
initially meet with the customers to sell a vehicle, but
only later, by the finance managers, after financing has
been obtained. By that time, the customer has paid a
deposit that the plaintiff deems to be nonrefundable
because financing was obtained. The court infers from
the testimony of the defendant’s agent that the plaintiff’s
situation was not unique, but rather reflected a regular
business practice of the defendant. By offering financ-
ing bundled with unanticipated extras, at a time when
the customer has made a substantial deposit, the defen-
dant places customers in the untenable situation in
which the plaintiff found herself—forced either to
accept unwanted goods and services at a higher cost
than the customer had expected to pay or to forfeit
the deposit.
   ‘‘The defendant’s agent testified that, because of the
discount financing, the defendant would have lost
money on the sale to the plaintiff if it had provided
financing on the advertised sale price without any
unwanted extras. With the unwanted extras, the defen-
dant would have made a profit of approximately a thou-
sand dollars, but the plaintiff would have had to pay
several thousand additional dollars above what she had
reasonably calculated. When the plaintiff declined the
extras, the defendant retained her deposit, effectively
netting two and [one-half] times the amount of the profit
it would have made had she accepted the extras. The
court accordingly finds that the defendant’s practice
was used to augment the defendant’s profit.
  ‘‘The defendant’s wrongdoing was hard to detect
before the customer paid the deposit. Although the pur-
chase order stated that the deposit was nonrefundable,
the salesman assured the plaintiff that the store’s policy
was to refund deposits if financing could not be
obtained. By omitting material facts about the condi-
tions under which a deposit would be refunded, the
defendant concealed its actual practice from the plain-
tiff and, the court infers, from similarly situated custom-
ers who could obtain financing only through
subprime lenders.
   ‘‘The injury and damages in this case, while substan-
tial to a customer like the plaintiff with little cash to
spare, are relatively small in relation to the cost and
inconvenience of litigation to recover them. An award
of punitive damages of some multiple of the actual
damages is appropriate to punish and deter the conduct
at issue here. See Ulbrich v. Groth, [310 Conn. 375,
456–57 n.66, 78 A.3d 76 (2013)].’’ After making these
findings, the court awarded punitive damages in the
amount of $7500, or three times the compensatory dam-
ages of $2500.
  The defendant claims that there was no basis for
punitive damages and that the court’s legal conclusion
was in error. We disagree.
   The court made very clear findings to support its
decision to award punitive damages in this case after
finding that the defendant acted in reckless disregard
for the plaintiff’s rights and that it did so in order to
augment its profit. As the court stated: ‘‘The defendant
never presented a financing package to the plaintiff that
contained only the items she has agreed to purchase,
at the price she had agreed to pay.’’ On this basis, which
is fully supported by the record, we conclude that the
court did not abuse its discretion in awarding punitive
damages to the plaintiff.
                             III
   The defendant next claims that the court erred, ‘‘as a
matter of law,’’ in finding that it was liable for fraudulent
misrepresentation by nondisclosure of material facts.
It argues that the plaintiff ‘‘failed to present clear and
satisfactory evidence that [it] made any false represen-
tations as a statement of fact. . . . [The defendant] did
not do or say anything illegal in obtaining the nonrefund-
able deposit from [the plaintiff].’’ We disagree.
   On this claim, the court specifically found: ‘‘In this
case, the defendant’s salesman, in response to a direct
inquiry by the plaintiff, told her that the additional
expenses she would have to pay, above the sales price
of the car, consisted of the dealer conveyance fee, regis-
tration, and sales tax. The purchase order further dis-
closed an optional VIN etching fee. To induce her to
put down a $2500 deposit, the salesman assured her
that her deposit would be refunded if financing could
not be obtained. He did not explain to her that the
dealership construed ‘financing’ to mean any financing,
on any terms, regardless of whether those were the
terms to which she had agreed. Because he volunteered
information in response to her inquiries, he had a duty
fully and fairly to explain the defendant’s conditional
refund policy.
   ‘‘From the credible evidence presented in this case,
the court infers that the defendant will not offer financ-
ing on terms in which it will take a loss. In this case,
it first attempted to recoup the loss that the discount
financing [caused] by bundling extra services with the
vehicle sales contract. It also told the plaintiff that the
lender required gap insurance and a service contract.
When the plaintiff declined those extras, the defendant
then offered her financing with the deal stripped of
all the extras—demonstrating that the extras were not
lender requirements, but the defendant’s own require-
ments—but with a sales price of $12,500 rather than
the advertised price of $10,995 that the plaintiff had
agreed to pay. These were, in effect, counter offers of
a substituted transaction rather than an extension of
credit for the deal the plaintiff believed she had
accepted. The defendant nevertheless considered such
counteroffers to be an extension of financing that termi-
nated the plaintiff’s right to receive a refund of her
deposit.
   ‘‘Having told the plaintiff that (1) her only additional
charges would include the dealer conveyance fee, the
registration fees, sales tax, and the VIN etching fee, and
(2) her deposit would be refunded to her if financing
could not be obtained, the defendant led the plaintiff
to believe that she would be offered financing for the
items shown on the purchase order form she signed or
her deposit would be returned. The defendant knew,
however, that its finance managers would not offer
financing that caused the dealership to take a loss on
the transaction and would not return the deposit if it
made any counteroffers with financing. In the circum-
stances of this case, the defendant was required to
explain its conditional refund practice fully and fairly.
Its failure to do so caused the plaintiff to pay the deposit
and then deprived her of its refund under circumstances
in which the deposit should have been refunded to
her. The court finds, accordingly, that the clear and
convincing evidence establishes that the defendant
committed fraud by nondisclosure of material facts.’’
  After finding the defendant liable for fraudulent mis-
representation, however, the court declined to award
damages on that count because the plaintiff’s entitle-
ment to damages under that theory of liability were
identical to her damage award on the first count alleging
a violation of CUTPA. Therefore, the court determined
that it would not award damages separately on this
count.
  ‘‘The essential elements of an action in fraud, as we
have repeatedly held, are: (1) that a false representation
was made as a statement of fact; (2) that it was untrue
and known to be untrue by the party making it; (3) that
it was made to induce the other party to act on it; and
(4) that the latter did so act on it to his injury. . . .
Fraud is not to be presumed but must be proven by
clear and satisfactory evidence. . . . Fraud and mis-
representation cannot be easily defined because they
can be accomplished in so many different ways. They
present, however, issues of fact. . . . The trier is the
judge of the credibility of the testimony and the weight
to be accorded it. . . . The decision of the trial court
will not be reversed or modified unless it is clearly
erroneous in light of the evidence and the pleadings
in the record as a whole.’’ (Citations omitted; internal
quotation marks omitted.) Miller v. Appleby, 183 Conn.
51, 54–55, 438 A.2d 811 (1981).
   Upon review, we conclude that there was ample evi-
dence to support the trial court’s conclusion of fraudu-
lent misrepresentation by the defendant. It is clear from
the court’s findings and the record in this case that the
defendant perpetrated a fraud against the plaintiff by
failing to disclose material facts regarding the financing
of this vehicle and the plaintiff’s deposit. The defendant
told the plaintiff that in addition to the advertised pur-
chase price, she would have to pay a $598 dealer convey-
ance fee, a VIN etching fee of $198, 6.35 percent sales
tax, and an undisclosed registration fee. The plaintiff
initialed each of these fees on the purchase order. The
defendant told the plaintiff that it required a $2500
deposit that was refundable if financing could not be
secured. The defendant did not tell the plaintiff that
additional fees would be required or that her price
would be higher depending upon the interest rate
available.
   The defendant secured financing, but at an interest
rate of 26 percent, which is seven percentage points
higher than the rate allowed by § 36a-772. To make the
deal work then, the defendant had to buy down the
loan. To recoup this cost, the defendant attempted to
bundle extra services with the vehicle purchase, which
the plaintiff did not want. The defendant also told the
plaintiff that the lender required gap insurance and a
service contract. After the plaintiff refused those extras,
the defendant came back with a new offer, increasing
the sales price of the vehicle to $12,500. When the plain-
tiff again refused and requested the return of her
deposit, the defendant stated that the deposit was non-
refundable because it had secured financing for the
plaintiff. We agree with the court that the refundability
of the plaintiff’s deposit and how it tied into the terms
of the financing and the levying of extra costs to recoup
the defendant’s buy down were never disclosed to the
plaintiff, and that the defendant clearly misled her into
paying a sizeable deposit. We conclude, on the basis of
these facts, that the court properly determined that the
defendant committed fraud by nondisclosure of mate-
rial facts.
   The portion of the appeal challenging the award of
attorney’s fees is dismissed; the judgment is affirmed
in all other respects.
      In this opinion the other judges concurred.
  1
     On April 1, 2015, the court awarded the plaintiff damages, interest, costs,
and attorney’s fees under CUTPA. With respect to the award of attorney’s
fees, however, the court ruled that the plaintiff was entitled to them, but
that ‘‘[t]he amount . . . [would] be determined in a later proceeding to be
initiated by the plaintiff . . . .’’ Following the court’s denial of the defen-
dant’s motion to reconsider, the defendant filed the present appeal on Octo-
ber 30, 2015. The trial court subsequently issued a March 18, 2016 ruling
following a hearing on the merits of the plaintiff’s motion for attorney’s
fees, and it awarded the plaintiff $26,101.50 in attorney’s fees. In this appeal,
the defendant raises a claim regarding the award of attorney’s fees; it did
not amend its October 30, 2015 appeal, however, to challenge the March
18, 2016 postjudgment order awarding attorney’s fees.
   Prior to oral argument in this case, we ordered, sua sponte, the parties
to be prepared to address, at oral argument, the jurisdictional issue presented
by the defendant’s failure to amend its appeal to include the postjudgment
order awarding $26,101.50 in attorney’s fees. Each party had an opportunity
to address this issue during oral argument.
   It is well settled that this court lacks jurisdiction to review a trial court’s
decision to award attorney’s fees until the court actually determines the
specific amount of those fees. Ledyard v. WMS Gaming, Inc., 171 Conn.
App. 624, 634–35, 157 A.3d 1215, cert. granted, 325 Conn. 921,           A.3d
(2017); Hirschfeld v. Machinist, 131 Conn. App. 352, 355 n.2, 29 A.3d 159
(2011); Burns v. General Motors Corp., 80 Conn. App. 146, 150–51 n.6, 833
A.2d 934, cert. denied, 267 Conn. 909, 840 A.2d 1170 (2003). Accordingly, a
trial court’s supplemental postjudgment order determining the amount of
attorney’s fees to be awarded to a prevailing party ‘‘may raise a collateral
and independent claim that is separately appealable as a final judgment’’;
Paranteau v. DeVita, 208 Conn. 515, 523, 544 A.2d 634 (1988); and, if the
nonprevailing party already has filed an appeal, it should amend its appeal
if it wishes to challenge the postjudgment award. See id., 524. Because the
defendant has not amended its appeal, this court lacks jurisdiction over its
claim challenging the award of attorney’s fees. See McKeon v. Lennon, 131
Conn. App. 585, 610–11, 27 A.3d 436 (dismissing portion of appeal challenging
award of attorney’s fees where trial court had not determined specific
amount of attorney’s fees prior to filing appeal), cert. denied, 303 Conn.
901, 31 A.3d 1178 (2011); Sullivan v. Brown, 116 Conn. App. 660, 661–63,
975 A.2d 1289 (dismissing, sua sponte, appeal challenging award of statutory
attorney’s fees and costs where trial court had not determined precise
amount of attorney’s fees and costs prior to defendants’ filing appeal), cert.
denied, 294 Conn. 914, 983 A.2d 852 (2009). Accordingly, we dismiss this
aspect of the appeal.
   2
     The court also noted that John Albano, the finance director for the
dealership, confirmed at trial that the defendant had a policy of returning
deposits if it was unable to secure financing for the desired vehicle.
   3
     General Statutes § 36a-772 provides in relevant part: ‘‘(a) A retail seller
of motor vehicles may charge, contract for, receive or collect a finance
charge expressed as an annual percentage rate on any retail installment
contract covering the retail sale of a motor vehicle in this state, which
charge shall not exceed the rates indicated for the respective classifications
of motor vehicles as follows: . . . (3) on sales made on or after October
1, 1987 . . . (C) used motor vehicles of a model designated by the manufac-
turer by a year more than two years prior to the year in which the sale is
made, nineteen per cent.’’
   4
     Although the trial court did not calculate the approximate amount of
the payment in its memorandum of decision, for convenience, we do so
here: $10,995 (vehicle price) + $698.18 (sales tax of 6.35 percent) + $198
(etching fee) + $598 (conveyance fee) + $150 (reasonable registration fee
estimate) = $12,639.18 - $2500 (deposit) = $10,139.18. Financing the amount
of $10,139.18, over a forty-two month period, at the maximum rate of interest
of 19 percent, the plaintiff’s expected payment would be approximately
$332.34. The total approximate cost, with financing, is $16,458.28 ($332.34
x 42 months = $13,958.28 + $2500 deposit = $16,458.28).
   5
     During trial, the defendant submitted exhibit A, which is a document
of credit approval for the plaintiff from United Consumer Finance. That
document, which is dated February 11, 2014, contains two columns, one
for the vehicle without warranty, and the other for the vehicle with warranty.
Both columns list a sales price for the vehicle of $12,500.
   The ‘‘without warranty’’ column also includes the following: tax of $793.75;
registration fees of $140; down payment of $2500; VSI fee of $250; and total
financed amount of $11,183.75, with payments listed at $334.40 per month
for forty-eight months. Pursuant to our calculations, this equates to a total
payout of $16,051.20 for the loan, plus the $2500 deposit, for a total cost,
with interest, of $18,551.20.
   The column entitled ‘‘with warranty,’’ in addition to the sales price of
$12,500, contains the following: tax of $902.91; registration fees of $140;
down payment of $2500; VSI fee of $250; warranty of $1719; and total financed
amount of $13,011.91, with payments listed at $360.27 per month for fifty-
four months. Pursuant to our calculations, this equates to a total payout of
$19,454.58 for the loan, plus the $2500 deposit, for a total cost, with interest,
of $21,954.58.
   6
     The court noted that Albano testified that ‘‘approximately 30 percent of
the defendant’s customers have poor credit ratings that require the defendant
to seek financing from subprime lenders. These lenders may require the
dealership to pay an ‘acquisition fee’ for such loans that the dealership
cannot pass on to the customer because it would raise the interest rate
above the statutory limit of 19 percent. The defendant cannot make money
on such transactions unless it sells additional services. On the particular
transaction with the plaintiff, the defendant would have lost money if it had
not added extra charges, such as for the oil changes and service contract,
that were profitable to the dealership.’’ The court further noted: ‘‘The sales
representatives who meet with the customers do not sell the ‘extras.’ Those
are sold by the finance department after the customer has signed the pur-
chase order. The sales representative receives a flat commission of $350,
while the finance manager who sells the extras receives a commission of
4 percent of the cost of those extras. In this case, with the extras proposed
by Italiano, the defendant would have made a profit of about $1000, while
it would have lost money if it had offered the plaintiff financing on the
original terms.’’
   7
     The court also found that the defendant never presented the plaintiff
with a finance package that contained the advertised price of the vehicle
with only the fees with which she had agreed, as set forth on the purchase
order. All of the packages presented by the defendant would have required
the plaintiff to pay thousands of dollars more than she reasonably had
calculated using the purchase order and the maximum allowable interest
rate.
   8
     The state’s TILA provisions are set forth at General Statutes § 36a-675
et seq.
   9
     Contrary to this assertion, the plaintiff clearly alleged a violation of
CUTPA, § 42-110a et seq. in count one of her complaint.
   10
      General Statutes § 14-62 (a) provides in relevant part: ‘‘Each sale shall
be evidenced by an order properly signed by both the buyer and seller, a
copy of which shall be furnished to the buyer when executed, and an invoice
upon delivery of the motor vehicle, both of which shall contain the following
information: (1) Make of vehicle; (2) year of model, whether sold as new
or used, and on invoice the identification number; (3) deposit, and (A) if
the deposit is not refundable, the words ‘No Refund of Deposit’ shall appear
at this point, and (B) if the deposit is conditionally refundable, the words
‘Conditional Refund of Deposit’ shall appear at this point, followed by a
statement giving the conditions for refund, and (C) if the deposit is uncondi-
tionally refundable, the words ‘Unconditional Refund’ shall appear at this
point; (4) cash selling price; (5) finance charges, and (A) if these charges
do not include insurance, the words ‘No Insurance’ shall appear at this
point, and (B) if these charges include insurance, a statement shall appear
at this point giving the exact type of coverage . . . .’’
   11
      General Statutes § 42-110b provides in relevant part: ‘‘(a) No person
shall engage in unfair methods of competition and unfair or deceptive acts
or practices in the conduct of any trade or commerce.’’
   12
      The court also concluded that the defendant’s actions violated § 14-62
because (1) the defendant failed to include the financing terms in the pur-
chase order it required the plaintiff to sign and (2) the purchase order
provided that the deposit was nonrefundable, while the admitted practice
of the defendant, as relied on by the plaintiff when providing her deposit,
was to refund a deposit if financing could not be obtained. The court found
that, because the terms of financing were not disclosed fully and involved
undisclosed mandatory costs that essentially were used to hide the higher
than legally permitted financing charges, the defendant violated the statute.
The defendant contends that this was error as a matter of law, in part,
because the plaintiff did not specifically plead the applicability of this statute.
We note, however, that the court clearly found that the defendant, itself,
raised this statute before the trial court and argued that it fully complied
with it. The defendant does not challenge this finding on appeal. Neverthe-
less, because there were additional bases for the court’s finding that the
defendant violated the first criterion of the cigarette rule, we need not
consider whether the court was correct in its determination that the defen-
dant specifically violated § 14-62.
  13
     In its appellate brief, the defendant argues in part that there was no
evidence that the defendant mandated these extras, and, in fact, when the
plaintiff ‘‘told the [defendant] that she was not interested in purchasing any
of the extras . . . these extras were stripped from the sales [contract].’’
The defendant then cites to three specific pages of the trial transcript. We
thoroughly have reviewed those pages and surrounding pages and conclude
that the testimony on the referenced pages firmly provided that the defendant
refused to remove the gap insurance, and it did not give the plaintiff any
documentation about what extras it still was requiring after the plaintiff
complained and asked for the return of her deposit.
  The defendant first cites to page thirty-five of the transcript. A review of
that page reveals the plaintiff’s testimony that Italiano told her that ‘‘gap
insurance and a service contract’’ were added to the purchase order, along
with ‘‘lifetime oil changes.’’ On the following page, we find the plaintiff’s
testimony that Italiano told her ‘‘that that’s what the bank required to get
me approved.’’ On the next page cited by the defendant, page sixty-four of
the transcript, is the plaintiff’s testimony that Albano reduced the proposed
payments by more than $100 per month, but the plaintiff stated that she
was not aware of him removing the charges for the warranty. On the follow-
ing page, the plaintiff stated that she believed the new figure still included
a service contract. On the final page cited by the defendant, page seventy-
two, is the plaintiff’s testimony that she ‘‘was never told that any of the gap
insurance was removed.’’